WIGGINTON, Judge.
Frye appeals the summary denial of her motion for post conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Her motion alleged that following a plea of guilty to the charge of probation violation, and during sentencing, she was given sixty-four days of credit for time served instead of ninety-four days which she claims she is due. No portion of the file or record was attached to the order denying appellant’s motion. Instead, the order recited that an examination of the court file showed “the defendant was given credit for all the jail time she was entitled to....” '
Appellant’s motion appears to be facially sufficient. Therefore, it was error for the trial court to summarily deny the motion, and this cause is reversed and remanded with directions to the trial court to attach portions of the record which conclusively show that appellant is entitled to no relief or to conduct an evidentiary hearing on the allegations presented in the motion. See Oatsvall v. State, 453 So.2d 147 (Fla. 1st DCA 1984); West v. State, 455 So.2d 1158 (Fla. 2d DCA 1984).
BOOTH and BARFÍELD, JJ., concur.